Citation Nr: 1811189	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

2. Whether new and material evidence has been received to reopen a claim of service connection for low back disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a skin condition.

5. Entitlement to service connection for a chronic cough.


ORDER

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness is denied.


New and material evidence has been received to reopen a previously denied claim of service connection for a low back disorder, and to that extent, the claim is granted.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's non-specified fatigue is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

2. The claim for service connection for low back disorder was previously denied in a March 2007 rating decision, the Veteran did not appeal the decision.

3. Some of the evidence submitted subsequent to the March 2007 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for non-specified fatigue have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2017).

2. The unappealed March 2007 rating decision which denied service connection for a low back disorder is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

3. Evidence received since the March 2007 RO decision that denied entitlement to service connection for a low back disorder is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from June 1985 until August 1992, April 1998 until August 1998, November 1998 until January 1999, and January 2004 until September 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In February 2017 the Veteran testified at before the undersigned during a Travel Board hearing; a transcript of that hearing is of record. 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a skin condition, and entitlement to service connection for a chronic cough are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

The Veteran contends that she has chronic fatigue related to his military service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

The question for the Board is whether the Veteran's claimed chronic fatigue is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's claimed chronic fatigue is causally related to his military service.

Service treatment records (STRs) do not reflect a diagnosis of chronic fatigue for the Veteran.

A November 2011 VA examination report noted the Veteran subjective complaints of fatigue but did found no history suggestive of CFS or fibromyalgia. The examination report further noted that based on physical examination testing trigger points was negative for CFS and fibromyalgia.  Based on the claims folder and the Veterans lay statements, the examiner concluded that there exist no debilitating/pathological conditions found.

The veteran was provided a VA medical examination in June 2015. The examination report noted the Veteran with nonspecific fatigue. The examination report further noted the Veteran's fatigue as not debilitating. The examiner opined that the Veteran's nonspecific fatigue is less likely than not related to a specific event during her military service in Southwest Asia. The examiner explained that based on the Veteran's medical history, her symptoms, and physical examination, she does not meet the criteria for a diagnosis of CFS. Additionally, the examiner explained that the Veteran's fatigue is likely contributed by multiply etiologies such as frequent allergies and sleep apnea.

Based on the above, the Board finds service connection for chronic fatigue is not warranted.

The Board notes that the Veteran may sincerely believe that her fatigue is causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's fatigue is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of fatigue for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the Veteran has also contended that her fatigue is due to an undiagnosed illness, as a result of her Persian Gulf service.

Persian Gulf War veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2021 will be presumed to have established service connection. 38 U.S.C. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran's illness has been diagnosed as nonspecific fatigue. Therefore, the special provisions pertaining to an undiagnosed illness is not applicable to this issue. Additionally, the regulation is clear, chronic multisymptom illnesses of partially understood etiology and pathophysiology, will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2). Here, the Veteran's fatigue has been attributed to allergies and sleep apnea. The Board notes that the Veteran does have pollen allergies. (See November 1988 Dental Questionnaire).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Whether new and material evidence has been received to reopen a claim of service connection for low back disorder

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for a low back disorder was originally denied by the RO in July 2005 and again in March 2007. The Veteran did not appeal the March 2007 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in an April 2012 RO decision.

Evidence of record at time of last final denial

At the time of the March 2007 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records in regard to the Veteran's low back disorder, to include a June 2015 VA medical examination. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional treatment records were not within the claims file at the time of the March 2007 RO decision. The additional medical records go to the basis of the Veteran's claim for entitlement to service connection for a low back disorder. Thus, the Board finds the medical records and Veteran's statements in support of the claim obtained after the March 2007 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a low back disorder, is reopened.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

Entitlement to service connection for a low back disorder

Having reopened the Veteran's low back claim, the Board must now determine whether the reopened claim of entitlement to service connection for a low back disorder may be granted on the merits, de novo

The Veteran was provided a VA medical examination in June 2015. The examination report noted the Veteran with degenerative arthritis of the lumbar spine. The examiner opined that the Veteran's current low back condition is caused by aging, constant wear and tear, prior trauma, and surgeries to the joint. The Board finds that a supplemental opinion is needed before the Board makes a determination on the issue.

While the June 2015 examiner noted various contributing factors to the Veteran's current back condition, the examiner failed to discuss whether the factors listed are related to the Veteran's military service. Particularly, the examiner noted wear and tear as a factor; however, the examiner failed to discuss the Veteran's in-service heavy lifting associated with her military duties as a book keeper. Additionally, the examiner failed to discuss the Veteran's testimony of constant back pain since her active military service. 

The Board notes that the Veteran is considered competent to report the observable manifestations of her claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). As the Veteran has consistently contended that she has experienced low back pain since service; it is necessary for the Board to obtain a supplemental medical opinion considering the Veteran's subjective complaints, in-service treatment, current medical condition, and available medical literature in reaching a medical conclusion on the issue.

Entitlement to service connection for a skin condition.

In a June 2015 VA medical examination, the examiner opined that the Veteran does not have a diagnosis of eczema that can be attributed to a specific exposure  or event experience during her service in Southwest Asia. The examiner explained that the Veteran was treated for a suspected bug bite during active service but was not seen again for several years regarding a skin condition. The examiner's medical opinion was based, in part, on a lack of post-service medical treatment; despite active in-service treatment records reflecting the Veteran with a rash within the right elbow bend and hands. 

The Board notes that the Veteran is considered competent to report the observable manifestations of her claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). As the Veteran has consistently contended that she has experienced a skin condition since service; it is necessary for the Board to obtain a supplemental medical opinion considering the Veteran's subjective complaints, in-service treatment, current medical condition, and available medical literature in reaching a medical conclusion on the issue.

Entitlement to service connection for a chronic cough

A June 2015 VA medical examination report noted the Veteran with a chronic cough/upper airway cough syndrome. The examiner noted that the cause of the Veteran's cough have been report to have multiple etiologies to include allergic rhinitis and GERD. The examiner concluded that the Veteran's cough is less likely than not related to a specific exposure or event during her service in Southwest Asia. 

In providing a medical opinion, the June 2015 examiner failed to discuss the Veteran's active in-service treatment for upper respiratory infection.

The Board notes that the Veteran is considered competent to report the observable manifestations of her claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). As the Veteran has consistently contended that she has experienced a chronic cough since service; it is necessary for the Board to obtain a supplemental medical opinion considering the Veteran's subjective complaints, in-service treatment, current medical condition, and available medical literature in reaching a medical conclusion on the issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical examination for the claim for service connection for a low back disorder. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's low back disorder is related to, or aggravated by, her active military service.

The opinion provided should include a complete rationale discussing the Veteran's credible statements of constant back pain since service, her current medical condition, and available medical literature in regard to the issue on appeal.

2. Obtain a VA medical examination for the claim for service connection for a skin condition. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current skin condition is related to, or aggravated by, her active military service.

The opinion provided should include a complete rationale discussing the Veteran's credible statements, her current medical condition, active in-service treatment for rashes located on her right arm and hands, and available medical literature in regard to the issue on appeal.

3. Obtain a VA medical examination for the claim for service connection for a chronic cough. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current chronic is manifested in, related to, or aggravated by, her active military service.

The opinion provided should include a complete rationale discussing the Veteran's credible statements, her current medical condition, active in-service treatment for sore throat and upper respiratory infection, and available medical literature in regard to the issue on appeal.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Veterans of Foreign Wars of the United States]
Department of Veterans Affairs


